The Corner adopted tlie arguments of the counsel of the defendants, and thought the sentence of the admiralty court read in this cause, was too ambiguous and obscure to enable them to ascertain, with sufficient precision, on what ground the decree was founded; enough did not appear, to satisfy them that the sentence proceeded op the ground of the brig’s being enemy’s property, of course there was no breach of warranty; and the court were of opinion, from what appeared in the trial, that the underwriters Were answerable, and that the plaintiffs, as holders of the policy, by the usage of trade, must have recourse to them in the first instance.
After this opinion was given, the plaintiff’s counsel thought it best to suffer a nonsuit.
Cases cited in the argument. Park. on Insur. 358, 360, and the cases there cited. Calvert and Bovill, 7 T. R. 523. Geyer vs. Aguilar, 7 T. R. 681.